Citation Nr: 1714207	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  09-03 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from March 1998 to July 1999.

This case comes before the Board of Veterans' Appeals (the Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran had a hearing before the undersigned Veterans' Law Judge in September 2015.  A transcript of that proceeding has been associated with the claims file.

In February 2016, the Board remanded the Veteran's claims for service connection for migraine headaches and a cervical spine disability for further development.  In a September 2016 rating decision, the RO granted the Veteran's claim of entitlement to service connection for migraine headaches.  Therefore, that claim has been resolved and is no longer before the Board on appeal.  However, additional development is required for the cervical spine claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends he has a cervical spine disability that is related to service.

It appears there may be outstanding medical records.  During his September 2015 Board hearing, the Veteran testified that he reported his in-service neck pain to Dr. Washington, who the Veteran said was a physician that treated him for his ears at the National Naval Medical Center (NNMC) in Bethesda.  See Hearing Transcript, pp. 4-5.  Review of the Veteran's service treatment records indicates that the operative report from his January 1999 ear surgery and records from follow-up appointments have been associated with the record, but none of the records from the NNMC reference a Dr. Washington.  In a January 2016 brief, the Veteran's representative asserted that it was unclear whether the records from the NNMC were complete, presumably based on the absence of a reference to Dr. Washington from the Veteran's service treatment records.  As clinical inpatient records may be stored separately from service treatment records, the AOJ should determine whether the Veteran's complete clinical records from the NNMC have been associated with the claims file, and if not, obtain any outstanding records.  See M21-1 III.iii.2.A.1.e.

In an April 2010 statement, the Veteran's representative reported that the Veteran received care at the VA Medical Center in Beaumont from August 1999 to June 2005.  However, the earliest VA medical records associated with the claims file are dated in October 1999.  Additionally, the record contains a computerized tomography (CT) report of the Veteran's cervical spine, dated in January 2001.  There are no accompanying VA medical records associated with the report, though an October 2002 neurology note from Dr. H. M. indicates the Veteran was evaluated in December 2000 for pain, numbness, and tingling in both upper extremities.  The December 2000 VA neurology notes do not appear in the record, and a July 2002 neurology outpatient note states that records from the December 2000 neurological testing did not appear in the "VA computer."  The AOJ should attempt to obtain any outstanding VA medical records from August 1999 through 2002, including those records related to the Veteran's neurological care dated in December 2000.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).  If the records cannot be located, a statement to that effect must be included in the claims file and the Veteran must be so informed.

The Veteran was afforded a VA cervical spine examination in August 2016.  The examiner noted that VA medical records showed the Veteran was treated for neck pain in 2003 and 2004 with a diagnosis of thoracic outlet syndrome but no diagnosis of a cervical spine condition, and that there was no documentation of a diagnosed neck condition on the Veteran's separation examination or within one year of separation from service.  Based on these findings the examiner opined it was less likely than not that the Veteran's degenerative disc disease was related to service.  The examiner's opinion suggests that the Veteran did not have symptoms of neck pain prior to 2003; however, the January 2001 CT scan report noted the Veteran had a history of neck pain and bilateral upper extremity numbness.  Although the CT findings were normal, the report shows the Veteran reported neck pain prior to January 2001.  

As outstanding records from the Veteran's service and the period shortly thereafter may be associated with the claims file, the Veteran's file should be forwarded to the August 2016 examiner for an addendum addressing any newly associated evidence, as well as the Veteran's reports of neck pain prior to January 2001.

Accordingly, the case is REMANDED for the following actions:

1.  Request inpatient and clinical treatment records documenting the Veteran's treatment at the National Naval Medical Center through appropriate sources.  If additional information is needed from the Veteran to request such records, the Veteran should be asked to provide it.  All efforts to obtain such records should be documented in the claims file.  If the requested records do not exist or cannot be obtained, the Veteran should be notified of such.  If the complete records from NNMC have been associated with the claims file, this should be documented as well.

2.  Take appropriate action to obtain VA treatment records not already associated with the claims file relating to the Veteran's treatment for neck pain dating from August 1999 to 2002, including neurology records dated in December 2000.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

3.  Forward the claims file to the author of the August 2016 VA cervical spine examination report, or an appropriate substitute as necessary.  If the examiner determines that the Veteran should be provided another VA examination, one should be scheduled.  

The examiner should review the entire claims file, to include this remand, and state whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's cervical spine degenerative disc disease had its onset during, or was caused by or related to, military service.

In rendering the requested opinion, the examiner should comment on the January 2001 CT scan report noting the Veteran reported a history of neck pain.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The rationale for any opinion rendered must be provided.  If the examiner is unable to offer any opinion without speculation, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Review the examination report to ensure that it complies with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.  

5.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



